DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 18 it is unclear if the “selectively releasable magnetic coupling” is meant to be the same element as the metal plate and magnetic plate of claims 15 and 16. It appears claim 18 was meant to be cancelled, as indicated by Applicant in Remarks filled 4/15/22 with the most recent amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radzwill(US20180348541).
As seen in figure 10, Radzwill teaches an accessory for attachment to a portable interactive programmable device(402), the accessory comprising a base member(1002) configured to engage a portion of the portable interactive programmable device, the base member having an axis perpendicular thereto, a flexured body member(1006) having a first end and a second end, the flexured body member coupled to the base member at the first end, the flexured body member capable of extending generally along the axis from the base member and retracting generally along the axis toward the base member, the flexured body member having a plurality of equally sized segments defining walls and hinges having self-supporting positions including a collapsed position, an extended position and a plurality of semi-locked positions(fig 10), the flexured body member, extended, having terminal opposition surfaces in which digits hold the flexured body member therebetween, the flexured body member, extended, being approximately a digit width in axial length(see para[0004]), the first end of the flexured body member aligns with the second end of the flexured body member to define a vertical profile formed by the walls and hinges(seen in figure 10), an end member(1004) disposed at the second end of the flexured body member, and a recess in the base member, the recess configured to accept the flexured body member when the base member and the end member have a collapsed orientation therebetween(see para[0053], recess can be provided to provide space for the collapsed flexured body member). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,8,9,10,13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzwill(US20180348541).
[claim 1] Radzwill teaches an accessory for attachment to a portable interactive programmable device(402), the accessory comprising a base member(1002) configured to engage a portion of the portable interactive programmable device, the base member having an axis perpendicular thereto, the base member including a first chamber(1010), a flexured body member(1006) having a first end and a second end, the flexured body member coupled to the base member at the first end, the flexured body member capable of extending generally along the axis from the base member and retracting generally along the axis toward the base member, the flexured body member having a plurality of equally sized segments defining walls and hinges having self-supporting positions including a collapsed position, an extended position and a plurality of semi-locked positions(fig 10), the flexured body member, extended, having terminal opposition surfaces in which digits hold the flexured body member therebetween, the flexured body member, extended, being approximately a digit width in axial length(see para[0004]), an end member(1004) disposed at the second end of the flexured body member, the end member including a second chamber(1008), the first chamber including one of a metal plate or magnetic plate(1010, see para[0053], either plates 1010 and 1012 are both magnetic plates, or one is a magnetic plate while the other is a metal plate). Radzwill however does not teach that the second chamber includes the second magnetic element(1012, either magnetic or metal plate), teaching that the second magnetic elements is received to the side of the second chamber. It would have been obvious to one of ordinary skill in the art as of the effective filing date to provide an additional chamber on the end member to receive the second magnetic element, as a matter of obvious design choice, as this would merely be using known elements taught by Radzwill, that is a magnetic element receiving chamber as shown on the base member, for their known functions of receiving and retaining a magnetic element. 
	[claim 8] wherein the portable interactive programmable device further comprises a smart phone(402).
	[claim 9] wherein the flexured body member further comprises a vertical profile formed by the walls and hinges(as seen in figure 10). 
	[claim 10,16] wherein the first chamber can include a metal plate, and the second chamber can include a magnetic plate when arranged as detailed above. 
	[claim 13] wherein the base member further comprises a recess configured to accept the flexured body member when the base member and the end member have a collapsed orientation therebetween(see para[0053], recess can be provided to provide space for the collapsed flexured body member).
	[claim 14,15] wherein the first end of the flexured body member aligns with the second end of the flexured body member as seen in figure 10. 
	[claim 18] further comprising a locked position(collapsed position, magnetic elements engaged with each other) wherein a selectively releasable magnetic coupling between the base member and the end member provides a collapsed orientation therebetween. 


Claims 2-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzwill as applied to claims 1 and 19 above and further in view of Shin(US20180146078).
[claims 2-7] Radzwill teaches an accessory as detailed above, Radzwill however does not teach the use of a third chamber in the base member with either a second metal plate or magnetic plate, and a fourth chamber in the end member with either a second magnetic plate or metal plate. Shin teaches a similar extendable accessory for a smart phone, comprising a plurality of magnets(fig 15,16), the plurality of magnets allowing for guided coupling of the base member and end member(para[0146]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a third and fourth chamber on the base member and end member respectively, with additional metal plates or magnetic plates, as this would be the mere duplication of parts essential to the practice of the invention, and would allow for guided coupling of the base member and end member as taught by Shin. 
	[claim 20] Radzwill teaches an accessory as detailed above, however Radzwill does not teach that the selectively releasable magnetic coupling provides for a semi-locked position providing a clam-shell orientation therebetween. Shin teaches a similar extendable accessory for a smart phone(fig 30) , with a base member(510) and an end member(520), having a selectively releaseable magnetic coupling(540) and a semi-locked position providing a clam-shell orientation between the base member and end member(fig 30), allowing the accessory to function as a stand for the supported device. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the semi-locked position and configuration of Shin with the accessory of Radzwill, as this would allow the accessory to support the device in a propped supported position as taught by Shin. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10,13-16,18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632